                        1IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Case No. 19-mj-00194

UNITED STATES OF AMERICA,

       Plaintiff,

v.

PATRICK M. DOYLE,

       Defendant.


                                   ORDER OF DETENTION


       This matter was before the Court for a detention hearing on August 28, 2019. Assistant
United States Attorney David Tonini represented the government, and Edward Harris represented
the Defendant. The Defendant contested detention.

        The Court has concluded, by a preponderance of the evidence, that no condition or
combination of conditions of release will reasonably assure the appearance of the Defendant at
future judicial appearances, based on the attached findings.

       IT IS HEREBY ORDERED that the Defendant is committed to the custody of the Attorney
General or his designated representative for confinement in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or being held in custody pending
appeal; and

       IT IS FURTHER ORDERED that the Defendant is to be afforded reasonable opportunity to
consult confidentially with defense counsel; and

        IT IS FURTHER ORDERED that upon order of this Court or on request of an attorney for
the United States of America, the person in charge of the corrections facility shall deliver Defendant
to the United States Marshal for the purpose of an appearance in connection with this proceeding.

       DATED and ENTERED this 28th day of August, 2019.

                                                      By the Court:

                                                       S/Michael E. Hegarty
                                                      Michael E. Hegarty
                                                      United States Magistrate Judge
United States v. Patrick M. Doyle
Case No. 19-mj-00194

                     FINDINGS OF FACT, CONCLUSIONS OF LAW, and
                         REASONS FOR ORDER OF DETENTION

       In order to sustain a motion for detention, the government must establish that (a) there is no
condition or combination of conditions which could be imposed in connection with pretrial release
that would reasonably insure the defendant’s presence for court proceedings; or (b) there is no
condition or combination of conditions which could be imposed in connection with pretrial release
that would reasonably insure the safety of any other person or the community.

        If there is probable cause to believe that the defendant committed an offense which carries
a maximum term of imprisonment of over 10 years and is an offense prescribed by the Controlled
Substances Act, or if the defendant is charged with a crime of violence, a rebuttable presumption
arises that no condition or combination of conditions will reasonably assure the appearance of the
person as required and the safety of the community.

        The Bail Reform Act, 18 U.S.C. § 3142(g), directs the court to consider the following factors
in determining whether there are conditions of release that will reasonably assure the appearance of
the defendant as required and the safety of any other person and the community:

       (1)     [t]he nature and circumstances of the offense charged, including whether the offense
               is a crime of violence or involves a narcotic drug;

       (2)     the weight of the evidence against the person;

       (3)     the history and characteristics of the person, including –

               (A)     the person’s character, physical and mental condition, family ties,
                       employment, financial resources, length of residence in the community,
                       community ties, past conduct, history relating to drug or alcohol abuse,
                       criminal history, and record concerning appearance at court proceedings; and


               (B)     whether at the time of the current offense or arrest, the person was on
                       probation, on parole, or on other release pending trial, sentencing, appeal, or
                       completion of sentence for an offense under Federal, State or local law; and

       (4)     the nature and seriousness of the danger to any person or the community that would
               be posed by the person’s release.

     The Court has taken judicial notice of the court’s file, the pretrial services report, and the
comments of counsel at the hearing. Weighing the statutory factors set forth in the Bail Reform Act,

                                                 1
I find the following:

        First, the Indictment which has issued in this case charges Defendant with a violation of 21
U.S.C. § 841(a)(1) and (b)(1)(C) - Possession with Intent to Distribute a Controlled Substance
(MDMA); and 18 U.S.C. § 1956(a)(1)(B) - Money Laundering. The rebuttable presumption of
detention applies here.

        Second, I note that in light of the preliminary hearing in this case, probable cause exists to
sustain the charges brought against Defendant.

        Third, I find by a preponderance of the evidence that the Defendant presents a risk of
nonappearance because (1) the Defendant, in the prime of his life and with no prior prison
experience, is facing a significant amount of prison time (upwards of 12-14 years according to the
government, perhaps as low as 6-7 years according to defense counsel), which provides a serious
incentive to flee; (2) the Defendant is very sophisticated in his ability to assume alter egos or false
identities; (3) the Defendant has used numerous aliases; (4) the Defendant has virtually no ties to
Colorado other than his apparent drug trafficking operation being based here since he moved here
in 2016; (5) the Defendant is unemployed and has no apparent sources of income other than drug
proceeds; (6) the Defendant attempted to flee when first contacted in this case by law enforcement
officers; and (7) the Defendant is very adept in his technology skills, dealing with crypto currencies
that would facilitate his travel anywhere in the world. In light of the presumption in this case, I
believe the needle has been moved sufficiently against any conditions of release to justify detention
here.

       As a result, after considering all of these factors, I conclude there is a preponderance of the
evidence, that no condition or combination of conditions of release will reasonably assure the
appearance of the Defendant at future proceedings, especially in light of the presumption here, and
Defendant is remanded to the custody of the U.S. Marshal.




                                                  2
